HEDRICK, Judge.
Defendant first argues that the judgment appealed from should be arrested because the verdicts on the two charges of resisting an officer are inconsistent. He argues that since the jury found him not guilty of resisting Officer Jarman, it could not legally find him guilty of resisting Officer Sims. The verdict of not guilty in the case of resisting Officer Jarman is not such a fatal defect appearing on the face of the record as to require that the judgment be arrested in the case of resisting Officer Sims. Under the factual situation here presented, the jury’s verdict in either case was not dependent upon its verdict in the other case. Defendant’s motion to arrest judgment is denied.
On three separate occasions during the trial the court instructed the defendant and his witness to confine their response to the question asked. This is the basis for defendant’s exceptions 4, 8, and 14, upon which he bases his second assignment of error. We have examined each and find the court correctly and properly instructed the witness with respect to his or her testimony. The court did not violate G.S. 1-180, as defendant contends, and express an opinion as to the evidence. This assignment of error has no merit.
On cross-examination defendant testified that he had been convicted of felonious assault on a police officer, attempted maiming and unlawful wounding, and petty larceny of an auto. On cross-examination he was allowed to testify that he pled guilty to the felonious assault because he had worked a deal. On redirect examination with respect to these convictions the record reveals the following:
“Q. The instance that the Solicitor — District Attorney —has asked you about where you were convicted of unlawful wounding, what happened in that case?
Court: Objection sustained.
Exception No. 9
Q. Did you enter a plea of guilty or were you convicted by the Court?
A. I entered a plea of guilty, sir. A bullet richocheted and hit a gentleman and I . . .
Court: Sustained. You have answered the question.
*650Exception No. 10
Q. Did you fire a weapon at anyone?
A. No, sir.
Court: Sustained.
Exception No. 11
Q. Now the occasion that the District Attorney has questioned you about, he said auto larceny, what were you convicted of or plead guilty to?
A. I pleaded guilty to being in the car because you don’t know about them things ....
Court: Sustained. You have answered the question.
Exception No. 12
Q. Did you know at the time that you were in the car that it was stolen?
A. No, sir.
Q. After talking with the District Attorney, you entered a plea by your lawyer?
A. Yes, sir.
Q. That was in Virginia?
A. Yes, sir.
Q. Now the other charge which the Solicitor asked you about, I believe Felonious Assault, when did that occur; do you recall the date ? I believe you said a police officer was involved ?
Court: The question, I thought, was brought up that that was ten years ago, ’65, wasn’t it?
Andrews: That was in ’65.
Harrison: I don’t recall if that was the one or not, Your Honor.
A. If that’s the one, I pleaded guilty to it because there was a bunch of gentlemen there; and the lawyer said . . .
Court: Sustained. Gentlemen, I’m not permitting either State or the defendant to go into long explanations *651of the offenses. It’s right to ask about what they were; but the circumstances of each case is not material here.
Exception No. 13
Q. I’ll ask you if you entered a plea of guilty to that or if you were convicted by the Court?
A. I pleaded guilty to it, sir.”
In his third assignment of error, based upon exceptions 9 through 13, defendant contends that the court erred in not allowing him to explain the prior convictions he admitted on cross-examination. While a witness is entitled to explain on cross-examination or on redirect examination any convictions he has admitted, Stansbury, N. C. Evidence 2d, § 112, the trial court is allowed considerable discretion in limiting such explanations. State v. Sanders, 276 N.C. 598, 174 S.E. 2d 487 (1970); State v. White, 271 N.C. 391, 156 S.E. 2d 721 (1967).
In the present case we find no abuse of discretion on the part of the trial court in its rulings challenged by these exceptions. We do not conceive how the defendant might have benefited by being allowed to further pursue the matter. Defendant has failed to show he was prejudiced in any way‘by the court’s rulings. This assignment of error is not sustained.
Based upon several exceptions the defendant contends that the court in its charge to the jury expressed an opinion on the evidence in violation of G.S. 1-180. We have carefully examined each exception upon which this assignment of error is based and find them to be without merit. When the charge is considered contextually as a whole, it is, in our opinion, free from prejudicial error.
Finally defendant argues the court erred in denying defendant’s motion “that the verdict of the jury be set aside and that a mistrial be declared.” The record indicates that defendant based his motion on the statement of the district attorney in his argument to the jury “that the defendant was in possession of property which he, the defendant, must have or in some way stolen.”
This assignment of error has no merit. Upon objection, and at the request of the defendant, the court instructed the jury to disregard the remarks of the district attorney with respect to the stolen goods, for the defendant could have come into pos*652session of the goods lawfully. We hold the court properly instructed the jury with respect to the improper argument of the district attorney.
We hold the defendant had a fair trial free from prejudicial error.
No error.
Judges Britt and Martin concur.